TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00568-CV




Office Leasing Advisors, Inc., Appellant

v.

Texas.Net, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN403892, HONORABLE PETER M. LOWRY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Office Leasing Advisors, Inc. has filed a motion to dismiss the appeal. 
We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant’s Motion
Filed:   November 7, 2005